Exhibit 99.4 THIS WARRANT AND THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT BE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT, THE APPLICABLE STATE SECURITIES LAW AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER Warrant No.: 200801 Issue Date: February 19, 2008 Warrant to Purchase 33,912 Shares of Common Stock WARRANT TO PURCHASE COMMON STOCK OF nFinanSe Inc. This is to certify that, FOR VALUE RECEIVED, Bruce E. Terker (the “Holder”), is entitled to purchase, subject to the terms set forth below, from nFinanse Inc., a Nevada corporation (the “Company”), during the period commencing on the date first written above and expiring five (5) years thereafter (the “Exercise Period”), an aggregate of 33,912 fully paid and non-assessable shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), at a per share purchase price of $3.35 (the “Exercise Price”).The Exercise Price and the number of such shares are subject to adjustment, from time to time, as provided below.The shares of Common Stock deliverable upon such exercise are hereinafter sometimes referred to as the “Warrant Shares”.This Warrant is herein referred to as the “Warrant”.Notwithstanding anything herein to the contrary, the Company shall not be obligated to issue any shares of its Common Stock pursuant to this Warrant unless and until all amounts due and owing to the Company under this Warrant shall have been paid in full. Section 1.Exercise Period.In the event that the expiration of the Exercise Period shall fall on a Saturday, Sunday or United States federally recognized holiday, the expiration of the Exercise Period shall be extended to 5:00 P.M. (E.S.T.) on the first business day following such Saturday, Sunday or recognized holiday (the “Expiration Date”). Section 2.Exercise of Warrant. a.Rights of Exercise.Provided that the Guaranty and Indemnification Agreement, dated as of February 19, 2008, by and between the Company and the Holder has not been terminated, the Holder’s right to exercise this Warrant into the aggregate of 33,912 Warrant Shares shall vest as follows: 1.3,716
